Title: Invoice for Books, 1 March 1803
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas


            Thos. Jefferson. President of the U. S. 
            
              
                
                   To N. Gouin Dufief—
                Dr. 
               
              
              
                To
                Philosophie d’Epicure par Gassendi, 6 vol. fol. ⅌ 
                24. "
              
              
                 "
                Athenaei Dipinosophistarum &c. folio
                1.50
              
              
                 "
                Philostratus concerning the life of Apollonius the Tyanaean, fol.
                1. "
              
              
              
                 "
                Derham’s physico-astro-Theology 2 vol. 8o.
                3. "
              
              
                 "
                Sermons de Massillon, 15 vol. 12mo.
                15. "
              
              
                 "
                OEuvres d’Helvétius, 10 vol. petit format, br.
                6. "
              
              
              
                 "
                Philosophical Transactions, 4to. in board. bgt. at Dobson’s for Cl. Munroo.
                 4. "
              
              
                
                
                54.50
              
              
                
                   Box.
                 1. "
              
              
                
                
                55.50
              
            
          